Order entered April 8, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01101-CR
                              No. 05-19-01102-CR
                              No. 05-20-00256-CR
                              No. 05-20-00260-CR

                   GARY WAYNE BARNES SR., Appellant

                                     V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F81-01105-J, F81-01027-J,
                         F81-02518-J & F80-16530-J

                                    ORDER

      In light of the Court’s opinion of this date, we DENY all outstanding

motions in these appeals as moot.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE